                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                          WESTERN DIVISION

JASON B. COPPOCK                                                           PLAINTIFF

v.                        CASE NO. 4:17-CV-00662 BSM

TIM RYALS, et al.                                                       DEFENDANTS

                                     JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED this 15th day of October 2018.


                                                _________________________________
                                                 UNITED STATES DISTRICT JUDGE
